Case: 14-14298   Date Filed: 03/20/2015    Page: 1 of 2


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 14-14298
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 1:13-cr-00305-TWT-LTW-2



UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                               versus

KAMAURI KENNEDY,
a.k.a. Terry Howard,
a.k.a. Kam,

                                                     Defendant-Appellant.

                       ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (March 20, 2015)

Before WILLIAM PRYOR, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-14298     Date Filed: 03/20/2015    Page: 2 of 2


      Kamauri Kennedy appeals his sentence of 70 months of imprisonment,

following his pleas of guilty to conspiring to interfere and to interfering with

commerce by committing or threatening physical violence during the robbery of a

jewelry store. 18 U.S.C. §§ 1951(a), 2. Kennedy challenges the four-level increase

of his base offense level for having “otherwise used” a dangerous weapon, a

sledgehammer. See United States Sentencing Guidelines Manual § 2B3.1(b)(2)(D)

(Nov. 2013). We affirm.

      Even if we were to assume that the district court erred by applying the

“otherwise used” enhancement, that error was harmless because it did not affect

Kennedy’s sentence. The district court announced that it would have imposed the

same sentence without the enhancement “to adequately take into consideration the

[statutory] sentencing factors,” 18 U.S.C. § 3553(a), and that sentence is

reasonable. See United States v. Keene, 470 F.3d 1347, 1348–49 (11th Cir. 2006).

Kennedy’s sentence of 70 months is within his advisory guideline range, and we

ordinarily expect that a sentence within the advisory range is reasonable, see

United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). And Kennedy’s

sentence is below his maximum statutory sentence of 20 years of imprisonment.

See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      We AFFIRM Kennedy’s sentence.




                                           2